DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gdala (US 2017/0242580 A1).

Instant Claim 1: A method for processing a touch instruction, comprising: detecting a type of a received touch event;  (“A method of controlling a device includes receiving an independent touch gesture with respect to locations of elements of a graphical user interface (GUI) on the device;” (Gdala, abstract))

in a case where the type of the touch event is a predetermined type, acquiring a number of fingers which execute the touch event of the predetermined type each time;  (“Referring to FIG. 13, when there is one stable point according to a first touch gesture, for example, FIG. 5a, an operating mode with respect to the first touch gesture may be a navigation mode.” (Gdala, paragraph 140)  In this scenario of Gdala, one finger executed the touch event.)

and determining a touch instruction by utilizing a change situation of the number of fingers which execute two adjacent touch events of the predetermined type.  (“When there are two stable points according to the first touch gesture, for example, FIG. 5b, an operating mode with respect to the first touch gesture may be a shortcut mode.” (Gdala, paragraph 141)  When the user presses the device with two fingers, a different instruction is executed as when the user pressed the device with one finger (which may have been the previous touch event.)


Instant Claim 2: The method of claim 1, wherein the determining the touch instruction by utilizing the change situation of the number of the fingers which execute the two adjacent touch events of the predetermined type, comprises: calculating a change amount of the number of the fingers, in a case where the number of the fingers which execute the two adjacent touch events of the predetermined type changes; and determining the touch instruction by utilizing the change amount and the received touch event.  (“When there are two stable points according to the first touch gesture, for example, FIG. 5b, an operating mode with respect to the first touch gesture may be a shortcut mode.” (Gdala, paragraph 141)  Gdala determines the number of fingers used to press the device.  Thus, the controller automatically knows the change in number of fingers used to press the device relative to the previous touch event.)


Instant Claim 3: The method of claim 1, wherein the determining the touch instruction by utilizing the change situation of the number of the fingers which execute the two adjacent touch events of the predetermined type, comprises: determining the touch instruction by utilizing the received touch event, in a case where the number of the fingers which execute the two adjacent touch events of the predetermined type does not change.  (“When there are two stable points according to the first touch gesture, for example, FIG. 5b, an operating mode with respect to the first touch gesture may be a shortcut mode.” (Gdala, paragraph 141)  If the user of Gdala presses the device with two fingers in consecutive touch events, then the same instruction is executed each time.)


Instant Claim 4: The method of claim 1, wherein the predetermined type comprises: the touch event comprising a finger sliding event.  (“In FIG. 6a, the user USER may touch the touch area TA such that a finger may move from a first movable point MP1 to a second movable point MP2 on the touch area TA in a rectilinear motion, and thus the device may detect a touch gesture in a first direction from the first movable point MP1 to the second movable point MP2 on the touch area TA.” (Gdala, paragraph 109)  In this scenario of Gdala, the user is sliding his finger.)


Instant Claim 5: The method of claim 1, further comprising: sending the touch instruction to a controlled terminal.  (“The device 1000 (fig 28) may include at least one of a display device 110, a control unit 170, a memory 120, a GPS chip 125, a communication unit 130, a video processor 135,” (Gdala, paragraph 239)  The video processor 135 of Gdala corresponds to the controlled terminal of the claim.)


Instant Claim 6: An electronic device, comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor,  (“According to one or more embodiments, there is a non-transitory computer readable recording medium storing one or more programs includes commands for executing a method of controlling a device,” (Gdala, paragraph 70)  The computer readable recording medium and programs of Gdala correspond to the memory and instructions of the claim, respectively.)
In addition, referring to fig 30 of Gdala, control unit 2300 corresponds to the processor of the claim.)

	Apparatus claim 6 and method claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, the remainder of claim 6 is similarly rejected under the same rationale as applied above with respect to method claim 1.


Instant Claim 7: (Claim 7 is substantially identical to claim 2, and thus, is rejected under similar rationale.)


Instant Claim 8: (Claim 8 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 9: (Claim 9 is substantially identical to claim 4, and thus, is rejected under similar rationale.)


Instant Claim 10: (Claim 10 is substantially identical to claim 5, and thus, is rejected under similar rationale.)


Instant Claim 11:  A non-transitory computer-readable storage medium storing computer instructions for enabling a computer to perform operations  (“According to one or more embodiments, there is a non-transitory computer readable recording medium storing one or more programs includes commands for executing a method of controlling a device,” (Gdala, paragraph 70)  The programs and device of Gdala correspond to the computer instructions and computer of the claim, respectively.)

	The remainder of claim 11 is included within claim 6, and thus, is rejected under the same rationale.


Instant Claim 12: (Claim 12 is substantially identical to claim 7, and thus, is rejected under similar rationale.)


Instant Claim 13: (Claim 13 is substantially identical to claim 8, and thus, is rejected under similar rationale.)


Instant Claim 14: (Claim 14 is substantially identical to claim 9, and thus, is rejected under similar rationale.)


Instant Claim 15: (Claim 15 is substantially identical to claim 10, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 5712723017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626